          Case 1:92-cv-01002-ABJ Document 75 Filed 02/05/21 Page 1 of 2




Jenny C. Staeben, WSB No. 6-4482
Senior Assistant Attorney General
Wyoming Attorney General’s Office
2320 Capitol Avenue
Cheyenne, WY 82002
(307) 777-7895 (phone)
(307) 777-3542 (fax)
jenny.staeben1@wyo.gov

Counsel for Defendants

                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF WYOMING

 THE CROW TRIBE OF INDIANS, et al.,

                Plaintiffs,
                                                    Case No. 92-cv-1002-ABJ
        v.

 CHUCK REPSIS, et al.,                              ENTRY OF APPEARANCE OF
                                                    JENNY STAEBEN
                Defendants.



To the Clerk of this Court and all parties of record:

       Please enter my appearance as counsel for Defendants Chuck Repsis and Brian Nesvick,

individually, and in their official capacities, in the above-captioned matter.

       DATED this 5th day of February 2021.


                                                        /s/ Jenny C. Staeben
                                                        Jenny C. Staeben, WSB No. 6-4482
                                                        Senior Assistant Attorney General
                                                        Wyoming Attorney General’s Office
                                                        2320 Capitol Avenue
                                                        Cheyenne, WY 82002
                                                        (307) 777-7895 (phone)
                                                        (307) 777-3542 (fax)
                                                        jenny.staeben1@wyo.gov

                                                        Counsel for the State of Wyoming
          Case 1:92-cv-01002-ABJ Document 75 Filed 02/05/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 5th day of February, 2021, I electronically filed the foregoing

with the Clerk of Court by using the CM/ECF system, which will send a notice of electronic filing

to all counsel of record.


                                                    /s/ Jenny C. Staeben
                                                    Jenny C. Staeben
